Holmes, J.,
dissenting. Despite the fact that this cause was briefed and argued by the parties solely on the issue of whether appellant possessed a separate animus to commit kidnapping, the court today sustains appellant’s multiple convictions on an entirely separate basis—that the offenses were committed separately. Because I strongly disagree with the majority’s analysis, I am compelled to dissent.
*88The majority correctly points out that allied offenses of similar import may be separately punished if they are either committed separately or committed with a separate animus as to each. State v. Logan (1979), 60 Ohio St. 2d 126; State v. Price (1979), 60 Ohio St. 2d 136. The majority then proceeds to divide appellant’s single continuous course of conduct into discrete components in order to reach the conclusion that appellant committed the kidnapping and rape separately.
In my opinion, appellant’s actions formed a single, indivisible course of conduct which had, as its sole purpose, the effectuation of the rape. Indeed, if appellant did not have a purpose, at the outset, to rape the victim, then he did not commit kidnapping within the meaning of R. C. 2905.01(A)(4).
The case sub judice is clearly distinguishable from State v. Frazier (1979), 58 Ohio St. 2d 253. In Frazier, the defendant administered a beating to a robbery victim which was separate and apart from the force necessary to accomplish the burglary, and which was distinct therefrom in time and function. In the case at bar, however, all appellant’s actions were carried out for the same purpose—the rape of the victim—and were functionally equivalent.
Because appellant has been convicted for two allied offenses of similar import arising from the same transaction and committed for the same purpose, I would reverse the judgment of the Court of Appeals.